Per Curiam,
Appellant’s argument on the refusal of the court below to enter judgment for the defendant non obstante veredicto is based on the proposition that a mere description or characterization of the jerk in starting the car as excessive is not sufficient to prove negligence. But this overlooks the testimony of the plaintiff and her daughter, following the description of the jerk, that the car started before plaintiff had reasonable opportunity to be seated and that the jerk threw the mother down and caused the injuries complained of. The testimony of experienced witnesses as to the character of the jerk might well persuade the jury that the plaintiff’s account was exaggerated, but it could not take the issue out of the province of the jury to decide.
The amount of the verdict was exorbitant, especially that for the husband, and in view of the circumstances and testimony casting such very serious doubt on the honesty and good faith of the claim, if we sat on the motion for a new trial we should unhesitatingly grant it. But the court below, in whose province it was, considered the matter carefully, did not feel called upon to interfere, and in this view there was no abuse of discretion which would justify us in so doing.
Judgment affirmed.